Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “first bobbin component”, “second bobbin component”, “first interface head component” “second interface head component” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 29 and 31-32 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 29, the recitations “all interfaces of for the bobbin component” (in lines 2-3) and “all further elements of the antenna” (in lines 4) render the claimed indefinite since It is not clear whether which interfaces are all interfaces for the bobbin component and which elements are all further elements of the antenna.
Regarding claim 31, the recitation “wherein the antenna according to claim 17 is formed by connecting one of the first interface head component or the second interface head component mechanically and electrically with one of first bobbin component or the second bobbin component” renders the claimed indefinite. It is not clear how by connecting one of the first interface head component or the second interface head component mechanically and electrically with one of first bobbin component or the second bobbin component is formed the antenna according to claim 17. It is noted that a bobbin component in claim 17 includes a ferrite core and a wire wound around the ferrite core, the wire being covered by an insulation. However, the first bobbin component and the second bobbin component in claim 31 do not include a ferrite core and a wire wound around the ferrite core, the wire being covered by an insulation. 
Claim 32 is rejected for being dependent on the indefinite claim 31.
Clarifications are required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 17, 20-28 and 32 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mahara (US 2014/0361949, cited by applicant).
Regarding claim 17, Mahara discloses in Figure 1A, an antenna comprising: 
an interface head component (10); and
a bobbin component (30) comprising a ferrite core (46, see par. 0027) and a wire (42) wound around the ferrite core (46), the wire being covered by an insulation (“The coil 42 is an electrical wire coated with insulator on the surface thereof”, see par. 0027),
wherein the bobbin component (30) and the interface head component (10) are connectable to each other electrically and mechanically, and
wherein the antenna is a passive entry passive start (PEPS) antenna.
Regarding claims 20-22, as applied to claim 17, Mahara discloses in Figures 1A and 2, 
wherein the bobbin component (30) comprising the wire (42) covered by the insulation is exposed to an environment of the antenna;
wherein the bobbin component (30) is neither encapsulated by a potting material nor by a housing (see Fig. 2 and par. 0028);
wherein the insulation of the wire is sufficiently thick to provide a protection of the wire against environmental impacts.
Regarding claims 24-25, as applied to claim 17, Mahara discloses in Figures 1a-1b, 

wherein the bobbin component (30) comprises a second mechanical and electrical interface (34) which is connected to the first mechanical and electrical interface (22) of the interface head component (10);
wherein one of the first mechanical and electrical interface (22) or the second mechanical and electrical interface (34) is a plug and the other of the first mechanical and electrical interface or the second mechanical and electrical interface is a socket corresponding to the plug.
Regarding claim 26, as applied to claim 24, Mahara discloses in in Figures 1a-1b, 2 and par. 0030,
 wherein the wire (42) comprises two ends (“Both the terminals of the coil 42 are bound to the pair of binding terminals 48 respectively”, see par. 0030), wherein the ends of the wire (42) are arranged at the second mechanical and electrical interface (34) and are connected to the first mechanical and electrical interface (22) when the bobbin component (30) and the interface head component (10) are connected to each other.
Regarding claim 27, as applied to claim 17, Mahara discloses in Figures 1a-1b, 4, and 7,
wherein the interface head component (10) comprises an integral interface (20, Figs. 1b, 4, 7) adapted and arranged to be mechanically fixed to a corresponding mechanical interface (“external circuit”, see par. 0038, where the external circuit is connector on the vehicle side, see par. 0010) of a passive entry passive start (PEPS) system of a vehicle and to provide an electric connection to an electronic system of the vehicle.
Regarding claim 28, as applied to claim 27, Mahara discloses in Figure 7 and par. 0029, 
wherein the integral interface (20) comprises a mechanical interface, wherein the mechanical interface comprises an opening (“The connector of the external circuit is inserted into the coupling 
Regarding claim 32, applied to claim 17, Mahara discloses in Figs. 1, 4, 7 and par. 0010, an arrangement comprising: the antenna according to claim 17; and 
a PEPS system of a vehicle (“connector on the vehicle side”, see par. 0010), wherein the PEPS system of the vehicle comprises a mechanical interface configured to be mechanically connected to the antenna and an electronic system comprising a terminal configured to be electronically connected to a terminal of the antenna.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Mahara in view of Verhaeghe et al (US 2018/0114107).
Regarding claims 18-19, Mahara discloses every feature of claimed invention as expressly recited in claim 17 except for the insulation comprises at least one of a fluorinated ethylene propylene, an ethylene tetrafluoroethylene or a thermoplastic elastomers.
Verhaeghe discloses in par. 0023, the insulation comprises at least one of a fluorinated ethylene propylene, an ethylene tetrafluoroethylene or a thermoplastic elastomers.
It would have been obvious to one having ordinary skill in the art before the time the invention was made to select the insulation being thermoplastic elastomers for durability purposes. Therefore, to employ having the insulation as claimed invention would have been obvious to person skill in the art.
Claims 23 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Mahara in view of Moriya (JP 2007288345).
Regarding claims 23 and 29, Mahara discloses 
wherein the antenna comprises passive electronic components (capacitor, see par. 0029); wherein the interface head component (10) comprises protected room (20, Fig. 1b);
wherein the interface head component is an integration component comprising all interfaces for the bobbin component.
Mahara is silent on the passive electronic components being arranged inside the protected room and the protected room being the protected room; or 
wherein all further elements of the antenna, apart from the wire and the ferrite core, are attached and/or arranged inside the interface head component.
Moriya discloses in Figure the passive electronic components (24, 26) being arranged inside the protected room (23b). It would have been obvious to one having ordinary skill in the art before the time the invention was made to modify the passive components of Mahara with the passive components as taught by Moriya for enabling stable magnetic-field propagation.
Mahara and Moriya are silent on the protected room being IP68 protected room. However, such difference is not patentable. Protected room being IP68 to assure permanent water-tightness is well known in the art. One of such examples is the teaching of Link GMBH (DE 202005012971). Therefore, to employ having the passive components and IP68 room as claimed invention would have been obvious to person skill in the art.
Claim 30 is rejected under 35 U.S.C. 103 as being unpatentable over Mahara.
Regarding claim 30, Mahara discloses every feature of claimed invention as expressly recited in claim 17, except for wherein the wire has a diameter in a range of 0.079 mm to 0.5 mm. However, such difference is not patentable. However, such difference is not patentable. It is well known in the art that .
Claim 31 is rejected under 35 U.S.C. 103 as being unpatentable over O’Brien et al (US 2014/0308931) in view Mahara.
Regarding claim 31, O’Brien discloses in par. 0002, a system comprising: a plurality of PEPS antennas.
O’Brien does not disclose the antennas according to claim 17.
Mahara discloses the antenna according to claim 17. 
It would have been obvious to one having ordinary skill in the art before the time the invention was made to modify the antennas of O’Brien with the antenna according to claim 17 as taught by Mahara to provide accuracy operation for the system. Therefore to employ having the system as claimed invention would have been obvious to person skill in the art.
Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIEU HIEN T DUONG whose telephone number is (571)272-8980.  The examiner can normally be reached on 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DIMARY CRUZ LOPEZ can be reached on 571-270-7893.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/DIEU HIEN T DUONG/               Primary Examiner, Art Unit 2845